Citation Nr: 0931182	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel







INTRODUCTION

The Veteran served on active duty from April 1960 to April 
1963 and from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO, in 
pertinent part, denied entitlement to service connection for 
residuals of a concussion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In the present case, there is clear evidence of an in-service 
injury.  The record reflects that the Veteran sustained a 
concussion as the result of a head injury in September 1960.  
The Veteran states that he currently experiences chronic 
headaches.  Satisfactory lay evidence of a current disability 
manifested by chronic headaches has therefore been 
established.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).  Finally, a 
December 1988 Report of Medical History includes a doctor's 
notation that appear to relate the Veteran's problem with 
headaches to his head injury.  

Because the evidence indicates that there may be a nexus 
between the Veteran's claimed disability and service, a VA 
medical examination must be provided.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A VA medical examination must be 
scheduled in accordance with the instructions below.  
Significantly, the examiner must indicate whether the Veteran 
suffers from a current disability that is at least as likely 
as not related to a head injury in service.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
determine whether the Veteran suffers from 
any disability that may reasonably be 
attributable to his in-service concussion.  
The examiner must state whether any 
symptoms reported by the Veteran are at 
least as likely as not (50 percent or 
greater likelihood) related to his in-
service concussion (head injury).  
Pertinent documents in the claims file 
must be reviewed in conjunction with the 
examination, and the examination report 
must indicate whether such a review took 
place.  A rationale for all opinions and 
conclusions should be provided.

2.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  The Veteran and his representative 
should be given an opportunity to respond 
to the supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

